Citation Nr: 1114339	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-01 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1953 to November 1957 and from January 1958 to May 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in October 2010 and was remanded for additional development and adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current disability of the bilateral lower extremities first manifested after his separation from service and is unrelated to his service or to any incident therein.


CONCLUSION OF LAW

The Veteran's current disability of the bilateral lower extremities was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2010).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  However, where the preservice disability is shown to have increased in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2010).

Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Myopathy, or muscle disease, however, is not a disability for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not shown, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection for a lower extremity disability, most recently diagnosed as bilateral lower extremity myopathy.  Specifically, the Veteran contends that prolonged standing on concrete hospital floors during his 20 years of military service either caused or aggravated his myopathy of the lower extremities.  He asserts that his symptoms manifested in service and have continued since.

Service medical records are negative for complaints or clinical findings related to any peripheral neuropathy or myopathy of the lower extremities.  Other than intermittent complaints of knee pain and hip pain attributed to arthritis and bursitis, there were no lower extremity complaints of pain, cramps, weakness, or lameness.  Clinical evaluation upon entrance into service and separation from service revealed normal lower extremities.

Post-service private medical records dated from December 1995 to June 2003 show that the Veteran received intermittent treatment for proximal leg weakness and discomfort, probable spinal stenosis with lumbar radiculopathy, and activity-related lower extremity symptoms suggesting vascular or neurogenic claudication.  In a December 1995 treatment, the Veteran reported pain in the buttocks and groin that radiated down the anterior and posterior aspect of both thighs and into the right knee.  He reported an onset of symptoms three years prior and associated them with prolonged standing, walking, and performing strenuous activities on his property.  Between August 1999 and December 1999, the Veteran reported a gradual onset of discomfort in his proximal thighs over the last 15 years.  He indicated that his father, brother, aunt, and daughter suffered from a similar condition but had not received a diagnosis.  A private physician diagnosed proximal leg weakness and discomfort suspected to be spastic familial myopathy.  In a September 2008 letter, the Veteran's private physician reported treatment of the Veteran for longstanding familial myopathy and indicated that the Veteran currently had no capacity to do any light, moderate, or heavy work due to the myopathy.  The physician opined that it was very plausible to postulate that the Veteran's underlying myopathy was exacerbated or aggravated by his job in the military where he had to do a great deal of prolonged standing.

The Veteran was afforded a VA peripheral nerves examination in January 2011 during which he complained of progressive weakness of the lower extremities since the 1960s.  The Veteran walked with an abnormal gait and used a cane to ambulate due to leg weakness.  On objective examination, peripheral nerve reflexes were absent, sensation to light touch was decreased in the bilateral thighs, and motor examination was normal.  The examiner diagnosed bilateral lower extremity myopathy.  Based on examination of the Veteran and a review of the claims file, the examiner opined that it was less likely as not that the Veteran's current symptoms were the result of some incident that occurred during active service or the result of prolonged standing on concrete floors in service.  The examiner also opined that the Veteran's symptoms did not preexist service.  The examiner reasoned that there were no similar complaints of proximal thigh weakness with activity in the service medical records.  However, the examiner could not opine as to whether the Veteran's disability was congenital or developmental without resorting to speculation, as the etiology of the Veteran's myopathy was still unknown.  The examiner noted that there may be a familial pattern based on evidence of record indicating that the Veteran's father, brother, and daughter appeared to have similar symptoms of bilateral proximal muscle weakness that occurred when walking.  However, as none of those family members had received a specific diagnosis, etiology remained unknown.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the January 2011 medical opinion finding that the Veteran's myopathy of the bilateral lower extremities is not related to the his military service to be more probative and persuasive than the September 2008 private physician's opinion that it is plausible to postulate that the Veteran's underlying myopathic condition was exacerbated or aggravated by his military service.  The January 2011 opinion was based on the VA examiner's thorough and detailed examination of the Veteran, a thorough review of the claims file, and was supported by adequate rationale.  

In contrast, there is no indication that the September 2008 physician had access to the Veteran's claims file or service medical records.  Instead, it appears that the opinion was based solely on the history provided by the Veteran.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background, as the positive opinion appears to have been in this case.  Black v. Brown, 5 Vet. App. 177  (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board also notes the inherently speculative nature of the September 2008 opinion's finding that it was "plausible to postulate" regarding a relationship between the Veteran's symptoms and service.  The Board finds that opinion lacks probative value with respect to the Veteran's claim.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In addition, there is no clear and unmistakable, or indeed, any, evidence that the Veteran entered into service with a preexisting myopathic condition which would have been subject to aggravation or exacerbation in service, as suggested by September 2008 private opinion.  The Veteran was not found to have any abnormalities of the lower extremities upon entrance into service, nor did he report a history of symptoms related to the lower extremities at that time.

The Board is cognizant that the January 2011 examiner concluded that an opinion regarding any developmental or congenital aspect of the Veteran's disability could not be given without resorting to speculation.  However, a conclusion that a diagnosis or etiology opinion is not possible "without resort to speculation" is a medical conclusion just as much as a firm diagnosis or a conclusive opinion and may be relied upon by the Board if the basis for such a conclusion is adequately explained or is otherwise apparent upon a review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner adequately explained the basis for such an opinion.  Furthermore, as the examiner already provided competent medical evidence that the Veteran's symptoms did not preexist service and were unrelated to any incident therein, an opinion that the Veteran's disability is or is not developmental or congenital in nature is no longer necessary and would not assist the Board in making a determination.  Therefore, the Board finds that another medical opinion regarding the etiology of the Veteran's bilateral lower extremity symptoms is unnecessary as it would merely be redundant in nature.

The Board recognizes the Veteran's assertions that his current symptoms are the result of prolonged standing in service and are not hereditary, despite the somewhat extensive family history of a similar symptoms.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as discomfort and weakness, but he is not competent to provide a medical diagnosis for any myopathy or to relate any myopathy medically to his service.  

The Veteran also contends that he is entitled to service connection based on continuity of symptoms after discharge.  However, the first objective post-service evidence of the Veteran's bilateral lower extremity symptoms is dated December 1995, approximately 21 years after his separation from service.  At that time the Veteran reported only a three year history of symptoms.  The Board finds it significant that the December 1995 statement regarding a three year duration of symptoms was made in furtherance of treatment and not in connection with a claim for benefits.  The Board recognizes that in 1999, the Veteran reported a 15-year history of symptoms in furtherance of treatment.  However, even accepting the Veteran's 1999 statements, that would still result in a reported onset of symptoms 10 years after separation from service.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In sum, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's disability of the bilateral lower extremities preexisted, developed in, or was aggravated by service.  Therefore, the Board concludes that the Veteran's diagnosed myopathy of the bilateral lower extremities was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide."  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in May 2007; a rating decision in February 2008; a statement of the case in October 2008; and a supplemental statement of the case in October 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the appellant and satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law. 


ORDER

Service connection for myopathy of the lower extremities is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


